DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-7) and species 2 - Fig 2 without dotted line alternative in the reply filed on 3/21/22 without traverse is acknowledged.  Claims 3, 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Examiner Comment
The applicant is thanked for providing line numbers to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 2, 4-7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 1, the recitation, “the BOG header supplying a second portion of BOG to the BOG compressor without the second portion of BOG passing through the first compressor and the first condensing heat exchanger” is new matter as the disclosure does not support that that the BOG header has structure sufficient to pass the second portion of BOG, rather the disclosure shows that a third line (226) is structured to provide this functional language and the present recitation introduces new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 2, 4-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “a third line fluidly connecting the BOG header to the BOG compressor, the BOG header supplying a second portion of BOG to the BOG compressor without the second portion of BOG passing through the first compressor and the first condensing heat exchanger” is indefinite for being inconsistent with the disclosure.  The BOG header does not have structure providing the recited function and it is unclear how to interpret the recitation.

Claim interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneil (US 3877240) in view of either of Lee (US 2016/0114876) or Paulus (US 2012/0240600).
	In regard to claim 1, Kneil teaches a system (Fig. 2) comprising: a refrigerant storage tank vent line (34) fluidly connecting a refrigerant storage tank (TLE) to a first condensing heat exchanger (74 with at least part of 46, hereafter 74) to supply a refrigerant vent gas (gas in 34, column 3, line 48-50) from the refrigerant storage tank (TLE) to the first condensing heat exchanger (74); 
a condensed refrigerant line (120, 124) fluidly connecting the first condensing heat exchanger (74) to the refrigerant storage tank (TLE) to supply a condensed refrigerant (column 4, line 20-30, liquefied ethylene) from the first condensing heat exchanger (74) to the refrigerant storage tank (TLE); 
a boil off gas (BOG) header (66) fluidly connected to a Liquefied Natural Gas (LNG) storage tank (TLNG, column 2, line 9-11, 50; column 3, line 22) and that receives BOG from the LNG storage tank (TLNG);
a first compressor (98) fluidly connected to the BOG header (66), the BOG header supplying a first portion of BOG (some of 68) to the first compressor (98); 
a first line (100, 70) fluidly connecting the first compressor (98) to the first condensing heat exchanger (74) to supply the first portion of the BOG (68) from the first compressor (98) to the first condensing heat exchanger (74), wherein the first portion of the BOG (68) and the refrigerant vent gas (gas in 34) do not contact in the first condensing heat exchanger (74), and wherein the first portion of the BOG (68) acts as a coolant in the first condensing heat exchanger (74) (cools the ethylene); 
a second line (76) fluidly connecting the first condensing heat exchanger (74) to a BOG compressor (80) to supply the first portion of the BOG (from 68) from the first condensing heat exchanger (74) to the BOG compressor (80); and 
a third line (see connection from 66 to 70) supplying a second portion (part of BOG) of BOG to the BOG compressor (80) without the second portion of the BOG (part of BOG) passing through the first compressor (98).
Kneil does not explicitly teach that the third line supplies the second portion of the BOG to the BOG compressor (80) without the second portion of the BOG passing through the first condensing heat exchanger (74).  However, it is routine and ordinary to provide heat exchanger bypasses as taught by either of Lee or Paulus.  Lee teaches a third line (L12) fluidly connecting a BOG header (see line off top of tank 11, hereafter BOG11) to a BOG compressor (see second 13), the BOG header (BOG11) supplying a second portion of BOG to the BOG compressor (second 13) without the second portion of the BOG passing through a first compressor (first 13) and a first condensing heat exchanger (21) showing that it is well known to bypass a condensing heat exchanger and deliver a second part of BOG to a second compressor (second 13) for the purpose of permitting adjustment of cooling and to provide fuel to different consumers at different pressures.  Paulus teaches a third line (35) fluidly connecting a BOG header (15) to a BOG compressor (80), the BOG header (80) supplying a second portion of BOG (part of BOG) to the BOG compressor (80) without the second portion of the BOG passing through a first condensing heat exchanger (40) and teaches that providing such a bypass permits adjustment of the cooling provided to the first condensing heat exchanger (40) (para. 42-43).  Therefore it would have been obvious to those of ordinary skill in the art at the time of the invention to modify the third line of Kneil with a bypass of the first condensing heat exchanger (74) so as to provide a greater ability to moderate the cooling of the first cooling heat exchanger and to be able to adjust to downtime of the first compressor and to provide a more robust system.
In regard to claim 2, Kneil teaches a fourth line (82) fluidly connecting the BOG compressor (80) to a fuel gas subsystem (column 4, line 4, column 5, line 25-27) to supply compressed BOG (82) from the BOG compressor (80) to the fuel gas subsystem (propulsion system).  
In regard to claim 4, Kneil teaches a pressure control valve (18) coupled to the refrigerant storage tank vent line (34).  
In regard to claim 5, Kneil teaches that the first portion of the BOG (68) in the BOG header (66), the first line (at least 70), and the second line (76) individually are at about 1 bar absolute (bara) to about 2 bara (fully capable of such).  

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneil (US 3877240) in view of either of Lee (US 2016/0114876) or Paulus (US 2012/0240600) and further in view of Kim (US 2020/0317305) and Rummelhoff (US 2012/0011860).
	In regard to claim 6, Kneil, as modified, teaches most of the claim limitations but does not explicitly teach a second condensing heat exchanger, second low-head compressor, a EFG compressor, and the seventh line, eighth line, tenth line, eleventh line, as claimed.
However, Kim teaches that it is routine to provide liquefaction systems (fig. 10, 1434, 1435) which generate an end flash gas (to BOG compression) and a seventh line from the liquefaction system (1434, 1435) to employ the end flash gas with boil-off gas for fuel purposes (see fuel gas unit).  
Further, Rummelhoff teaches that greater capacity for reliquefaction can be provided by employing condensers in parallel (Fig. 2, see parallel running refrigeration units condensing vapor from cargo tank) demonstrating and making obvious first and second condensing heat exchangers in parallel such that the second condensing heat exchanger (see second condenser) is connected to the refrigerant storage tank vent line and a ninth line fluidly connecting the second condensing heat exchanger to the refrigerant storage tank to supply condensed refrigerant from the second condensing heat exchanger to the refrigerant storage tank.  Rummelhoff’s plural refrigeration units also suggest providing a second low head compressor, a second condenser, a tenth line, an EFG compressor, and an eleventh line to the fuel subsystem as a simple matter of pluralizing the BOG componentry to provide cooling to parallel units in the context of Kneil.
Therefore it would have been obvious to a person of ordinary skill in the art to modify Kneil with a second condensing heat exchanger connected to the refrigerant storage tank vent line and a ninth line fluidly connecting the second condensing heat exchanger to the refrigerant storage tank to supply condensed refrigerant from the second condensing heat exchanger to the refrigerant storage tank; a seventh line fluidly connecting a liquefaction system to a second compressor to supply an end flash gas from the liquefaction system to the second compressor; an eighth line fluidly connecting the second compressor to the second condensing heat exchanger to supply the EFG from the second compressor to the second condensing heat exchanger, and a tenth line from the second condensing heat exchanger to the EFG compressor, and an eleventh line to the fuel subsystem for the purpose of providing increased refrigeration capacity using parallel condensers and to provide improved refrigeration performance by employing end flash gas so as to increase the refrigeration fluid available and to increase the utility of the end flash gas by employing the refrigeration potential of the end flash gas.
Response to Arguments
Applicant's arguments filed 8/9/22 have been fully considered but they are not persuasive in view of the new grounds of rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
November 9, 2022